United States District Court
Northern District of California

oOo co NN DBD WH Fe WH NH re

NO MP BR KN NO KO DR BR RO ee
Oo SS DN FBP WD NH —|§ DOD DO oH NN DBD OH FP WD NY KF BS

 

 

Case 3:21-mc-80043-JD Document 1 Filed 03/02/21 Page 1 of 1

 

MAR 02 2021

SUSAN Y. SOONG
NORTHERN DISTRICT OF CALIFORNIA CLERK, U.S. DISTRICT COURT
____ NORTH DISTRICT OF CALUiC gags

IN THE MATTER OF CvV2 1 Case Noe 0 0 4. 3MISC

UNITED STATES DISTRICT COURT

Gregory Melvin Haynes, | ORDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP
State Bar No. 111574 IN GOOD STANDING OF THE BAR
| OF THE COURT

 

TO: Gregory Melvin Haynes |

The State Bar of California has notified the United States District Court for the Northern District of
California that, effective November 13, 2020, you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule 11-7(b)(1). On or before April 13, 2021, you may file a response to this
Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule 11-7(b)(3). The Clerk shall close this file on or after April 13, 2021 absent further order of this
Court. | .

IT IS SO ORDERED.

-Dated: March 2, 2021

 

JAMES TO
United Stffes District Judge

Atorney-discipline OSC CS
rey. Lf-i8

 
